United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1411
                      ___________________________

                                 Derrick Estell

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Walter Washington, Lieutenant, Varner SuperMax; Jonathan Martin, Captain,
 Varner SuperMax; Douglas E. Boultinghouse, Lieutenant, Varner SuperMax;
 Edward O’Connor, Sergeant, Varner SuperMax; Carolyn Wallace, Sergeant,
        Varner SuperMax; Rickey Minor, Sergeant, Varner SuperMax

                    lllllllllllllllllllllDefendants - Appellees

Witni Knowles, Nurse, Varner SuperMax (originally named as Whitney Knowles)

                           lllllllllllllllllllllDefendant

  Ken Cunninham, Nurse, Varner SuperMax; Layton, Mental Health Worker,
  Varner SuperMax; Brandon C. Carroll, Major, Varner SuperMax; Shipman,
 Warden, Varner SuperMax; James Gibson, Warden, Varner SuperMax; Dexter
 Payne, Director, ADC; Marshall Dale Reed; Solomon Tobi, Sergeant, Varner
   SuperMax; Tyquarius Royal, Corporal, Varner SuperMax; Jude Ogbozor,
            Corporal, Varner SuperMax; Carlos Garrison, Officer

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                    for the Eastern District of Arkansas
                               ____________
                            Submitted: October 27, 2022
                             Filed: November 1, 2022
                                   [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Derrick Estell appeals
following the district court’s1 April 1, 2021, adverse grant of summary judgment for
failure to exhaust administrative remedies. After careful review of the record and the
parties’ arguments on appeal, we find no basis for reversal. See Townsend v. Murphy,
898 F.3d 780, 783 (8th Cir. 2018) (reviewing de novo grant of summary judgment
based on failure to exhaust). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the Partial Recommended Disposition of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-